.,AO 245B (Rev. 02/18}   Judgment ma Cnmmal Case
                         Sheet 1



                                         UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                             )
                 UNITED STATES OF AMERICA                                              JUDGMENT IN A CRL1\1L"'iAL CASE
                                    v.
                                                                                       Case Number:            DPAE2: 18CR000354-001
                             AN-TSO St:N
                          a!kla "Edward Sun"                                           USM Number:             69791-066
                                                     KA .:3'~ ··          )
                                                    By_ "'· .:\ ''~.''.. ~J;:;rk Rob!!rt C. J5.eller, Esquire, Caroline Cinquant92 Esquire
                                                         - - - - - ..;ctJ.   C:jlerk   Defendant's Attorney
THE DEFENDANT:
 X    pleaded guilty to count(s) _O_NE
                                    _ _ _ _ _ _ _ _ _ _ __

 0    pleaded nolo contendere to count(s)                                                  -----------
      which was accepted bv the court.
 0    was found guilty on count( s)
      after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended           Count
18:922(g)(5)(B)                   Alien in possession of ammunition                                              3/31/2018                 1




        The defendant is sentenced as provided in pages 2 through                  5          of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.

 D The defendant has been found not guilty on count( s)                                                       ------       ----- --              --
 D    Count(s)                                         D   is    D    are dismissed on the motion of the United States.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
 residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
 pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         Novembt:_r 19, 2018_ _
                                                                                                                                    ------              -
                                                                         Date of lmoos1t1on of JudJVllent



                                                                                                                                 --- ---              ··-




                                                                         Nitza I. Quinones Alejandro, J., l:.S.D.C., Eastern District of-1'.A.__
                                                                         Name and Title of Judge


                                                                         Signed:
                                                                         Date




                                                                                                                                            (t,6
t   AO 245B (Rev 02/18)   Judgment m Cnmmal Case
                          Sheet 2 - lmpnsonment
                                                                                                      Judgment - - Page _   2   of   5
" DEFENDANT:                   A."l-TSO SUN
  CASE NUMBER:                 DPAE2:18CR000354-001


                                                               IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:
                          TIME SERVED.




        D   The court makes the following recommendations to the Bureau of Prisons:




        D   The defendant is remanded to the custody of the United States Marshal.

        D   The defendant shall surrender to the United States Marshal for this district:

            D    at                                D   a.m.     D    p.m.     on

            D    as notified by the United States Marshal.

        D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D    before 2 p.m. on    -- ---------
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
     I have executed this judgment as follows:




            Defendant delivered on                                                          to

     at - - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                                    t:NITED STATES MARSHAL




                                                                             By
                                                                                                 DEPUTY UNITED STATES MARSIW
!   AO 245B (Rev 02/18) Judgment ma Crimmal Case
                         Sheet 3 --· Supervised Release
                                                                                                          Judgment-Page      3     of        s
I   DEFENDANT:                 AN-TSO SUN
    CASE NUMBER:               DPAE2:18CR000354-001
                                                           SUPERVISED RELEASE

    Upon release from imprisonment, you will be on supervised release for a term of:

    SO TER.\1 OF SUPERVISED RELEASE WILL BE IMPOSED.




                                                          MANDATORY CONDITIONS
                                                                                                                                                    '
    1.   You must not commit another federal, state or local crime.                                                                        )
    2.   You must not unlawfully possess a controlled substance.
    3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter. as determined by the court.
                 D    The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse. (check if applicable)
    4.    D     You must make restitution in accordance with 18 lJ.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                restitution. (check if applicable)
    5.     D    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    6.     D    You must comply with the requirements of the Sex Offender Registration and N'otification Act (34 U.S.C. § 20901, et seq.) as
                directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
    7.     D    You must participate in an approved program for domestic violence. (check if applicable)

    You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
    page.
' AO 2458 (Rev. 02/18)   Judgment ma Cnmmal Case
                         Sheet 5 - Cnminal Monetary Penalties
                                                                                                                Judgment - Page    4      of        5
                                                                                                                                  ----
• DEFENDANT:                        AN-TSO SUN
  CASE NUMBER:                      DP AE2: 18CR000354-001
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                 JVTA Assessment*                                                    Restitution
  TOTALS            $ 100.00                    $                                     $                             $


  0 The determination of restitution is deferred                        _ • An Amended Judgment m a Criminal Case (AO 245CJ will be entered
  until after such determination.

  0      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
        before the United States is paid.

  Name of Payee                               Total Loss**                                Restitution Ordered                     Priority or Percentage




  TOTALS                               $ _______ _                                $

  0       Restitution amount ordered pursuant to plea agreement $
                                                                              ---
  D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

   0      The court determined that the defendant does not have the ability to pay interest and it 1s ordered that:

          D    the interest requirement is waived for           0       fin   0    restitution.

          D    the interest requirement for         0    fine       0     restitution is modified as follows:

   *     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   **    Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
         or after September 13, 1994, but before April 23, 1996.
, AO 2458 (Rev. 02/18)   Judgment ma Criminal C',ase
                         Sheet 6 - Schedule of Pavments
                                                                                                               Judgment - Page        5      of           5
• DEFENDANT:                 AN-TSO SUN
  CASE NUMBER:               DPAE2:18CR000354-001


                                                          SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A     D_   Lump sum payment of$                                due immediately, balance due

             D    not later than                                      , or
             D    in accordance with      D c D           D,     D     E,or      0   Fbelow; or

   B    D    Payment to begin immediately (may be combined with               oc,          OD, or       0   F below); or

  C     0    Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or

   D    0    Payment in equal       _                 (e.g., weekly, monthly, quarterly) installments of $        _                  over a period of
                            (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

   E    O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

   F    X    Special instructions regarding the payment of criminal monetary penalties:
             THE DEFENDAi"'lT IS ORDERED TO PAY TO THE UNITED STATES A SPECIAL ASSESSMENT IN THE AMOUNT
             OF$100.




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
   Inmate Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




   0    Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




   0    The defendant shall pay the cost of prosecution.

   D    The defendant shall pay the following court cost(s):

   X    The defendant shall forfeit the defendant's interest in the following property to the United States:
        All ammunition and firearms involved in this offense, includmg, but not limited to: 20 rounds of 9mm Blazer Brass ammunition;
        44 rounds of 9mm Aguila ammunition; 615 rounds of 9 mm Blazer Brass ammunition; 225 rounds of 12 gauge Federal shotgun
        ammunition; 280 rounds of 5.56 mm IMI Systems ammunition; and 423 rounds of 7.62 x 39mm TulAmmo ammunition.
   Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
   interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
